 1                                                                                        JS-6
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    NIMFA PONTILLAS, an individual,              Case No. 8:19-cv-02211-SB-KES
12                     Plaintiff,                  ORDER ON STIPULATION TO
                                                   DISMISS ACTION WITH
13    v.                                           PREJUDICE
14    FIDELITY LIFE ASSOCIATION, A
      MUTUAL LEGAL RESERVE
15    COMPANY and DOES 1 through 50,
16                     Defendants.
17
18         Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that above-
19   referenced action shall be dismissed in its entirety, with prejudice, as to all parties.
20   The parties are to bear their own respective attorneys’ fees and costs.
21
22   IT IS SO ORDERED.
23   Dated: June 6, 2021
24
25
                                                       Stanley Blumenfeld, Jr.
26                                                    United States District Judge
27
28
                                                -1-
